Title: From George Washington to Lieutenant Colonel John Taylor, 5 August 1779
From: Washington, George
To: Taylor, John


        
          Sir
          West point August the 5th 1779
        
        I have duly received Your two favors of the 30th of July and 2d Instant with the papers—and thank you for the same and the intelligence transmitted. As I am persuaded your best endeavours will

be directed to obtain all the information you can respecting the Enemy—I shall not trouble you with any particular request upon the present occasion—except with one, which is, that if at any time the Enemy move from York in force or make any considerable detachment you will endeavour to ascertain with all the precision you can the remaining Corps. For want of this information, I have been frequently under some degree of embarrassment. I am Sir with respect Yr Most Obedt set
        
          G. Washington
        
      